DETAILED ACTION
1.	Claims 1-8, as filed by Preliminary Amendment on 05/12/2020, are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 06/16/2020 and 01/22/2021 have been considered by the examiner. Initialed copies are attached.

Specification
4.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogawa et al. (US 2016/0155814 A1; hereinafter ‘Ogawa’).
As to claim 1, Ogawa teaches a composition comprising: copper particles and organic solvents (see para. 0038-0042), wherein the organic solvents comprise a first organic solvent having a vapor pressure at 20°C of 200 Pa or more and 20 kPa [20,000 Pa] or less (see para. 0052, 0054, 0057: solvent (4) has a vapor pressure of 20 Pa to 150 hPa [15,000 Pa] at 20°C), and a second organic solvent having a vapor pressure at 20°C of 0.5 Pa or more and less than 200 Pa (see para. 0052-0053, 0055-0056: solvent (3) has a vapor pressure of 0.010 Pa to 20 Pa at 20°C). 
Ogawa teaches all of the limitations of instant claim 1. Therefore, Ogawa anticipates the claim.


Claim Rejections - 35 USC § 102 or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 2-3 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ogawa (US 2016/0155814 A1).
As to claim 2, Ogawa teaches the composition according to claim 1 [as described above in segment 6 of this Office Action], wherein a content of the copper particles is 20 to 80 parts by mass with respect to 100 parts by mass of the total mass of the composition (see para. 0061: content of copper particles is between 0.50 mass% and 60 mass%, inclusive, of the total dispersion). 
As to claim 3, Ogawa teaches the composition according to claim 1, wherein a viscosity at 25°C of the composition is 50 to 3000 mPa·s (see para. 0043: there are no particular restrictions on the viscosity of the dispersion of this embodiment at 25°C, but it is preferably no greater than 100 mPa·s).
Ogawa teaches the ranges recited in claims 2-3 with “sufficient specificity” to constitute an anticipation rejection. See MPEP 2131.03. Alternatively, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select the portion of Ogawa’s range which is within the range of Applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. See MPEP 2144.05 and Ogawa para. 0069: “The viscosity of the dispersion can be adjusted by the concentrations of the copper, Ogawa.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (US 2016/0155814 A1), in view of Chou et al. (US 2014/0035995 A1).
Ogawa teaches the composition according to claim 1 as described above in the anticipation rejection [segment 6 of this Office Action], but fails to explicitly disclose that the composition is used for aerosol jet printing [claim 4]; and method steps comprising atomizing the composition and printing [claim 5].
As to claim 4, Chou, in analogous art of metal conductive ink compositions, teaches aerosol jet printable inks containing uncoated metal particles for the printing and patterning of conductive materials to form circuits, conductive lines and/or features on organic and inorganic substrates (see para. 0012, 0126-0128; para. 0131-0132: metal particles such as copper; para. 0139: aerosol jet printing can be formulated to contain metal powder particles and a mixture of solvents).
Chou teaches a method for producing a conductor, comprising: atomizing an ink composition and printing the atomized composition (see FIG. 1; para. 0106-0111: atomize a source material, then write [print] a required pattern on the substrate; para. 0113-0118: aerosol jet printing and solvent vapor pressure). 
Therefore, in view of the teaching of Chou, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the composition taught by Ogawa in a method for aerosol jet printing taught by Chou to arrive at the claimed invention because Ogawa suggests that the method of printing the dispersion on a substrate and forming a coated film is not particularly restricted, methods such as spray coating and ink jet printing may be used (see Ogawa para. 0073-0074). Chou clearly teaches that similar compositions containing copper particles and solvents, i.e. inks, are aerosol jet printable metal conductive ink compositions (see Chou para. 0126-0139). Thus, a person of ordinary skill in the art would be motivated to produce a conductor by an aerosol jet printing method (e.g. atomizing then printing) with a reasonable expectation of success for producing fine conducting lines that are useful for feature printing and have excellent conductivity (see Chou para. 0126-0127) and would expect such a composition/method to have similar properties to those claimed, absent the showing of unexpected results.
As to claim 6, Ogawa and Chou teach the method of claim 5, further comprising sintering the printed composition (see Chou para. 0091: aerosol jet printing process utilizes aerodynamic focusing to precisely deliver fluid and nano-material formulations than can be optionally post-treated, e.g. exposed to a sintering process; para. 0112: once deposited, the materials may undergo a thermal post-treatment to attain final .


9.	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over REF, in view of Ogawa (US 2016/0155814 A1), in view of Okada et al. (WO 2016/121749 A1; citations are to its English equivalent US 2018/0015547 A1; hereinafter ‘Okada’).
	As to claim 7, Ogawa teaches the composition according to claim 1 as described above in the anticipation rejection [segment 6 of this Office Action]. Ogawa fails to explicitly disclose that the composition is sintered to obtain the product of claim 7: “A conductor comprising a sintered body”.
However, Okada, in analogous art of conductive inks containing copper powder and organic solvents (see para. 0015, 0019, 0054-0057), teaches a sintered body formed by application and firing of the ink containing a metal powder (see para. 0020-0022, 0061-0067; “sintered body” in Okada corresponds to “conductor” of claim 7).
Therefore, in view of the teaching of Okada, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to sinter the composition taught by Ogawa to produce the sintered body taught by Okada to arrive at the claimed invention because Ogawa suggests a sintering treatment that allows metal fine particles to be fused to form a metal fine particle sintered film, for example a conductive pattern (see Ogawa para. 0076-0081). Okada clearly teaches that similar compositions containing copper particles and solvents, i.e. inks, are known materials for manufacturing a sintered body (see Okada para. 0061-0066). Thus, a 
As to claim 8, Ogawa and Okada teach a structure comprising: a base material and the conductor according to claim 7 provided on the base material (see Okada para. 0023-0024, 0068-0075: substrate for a printed circuit board includes the sintered body that is film-like and stacked on at least one side of a base film; “printed circuit board” in Okada corresponds to “structure” of claim 8; see also Okada para. 0076-0082: method for manufacturing substrate for printed circuit board).



Examiner’s Note
10.	Examiner has cited particular paragraphs or figures in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342.  The examiner can normally be reached on Monday to Friday: 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        March 20, 2021